Citation Nr: 0336400	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service PTSD and assigned a 30 percent evaluation to this 
disability, effective from November 2001.  At present, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO in Montgomery, Alabama must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the issue of 
entitlement to an initial increased disability rating greater 
than 30 percent for the service-connected PTSD, the 
Montgomery RO has informed the veteran of the specific 
provisions of the recently passed VCAA, the criteria used to 
adjudicate the appealed claim, as well as the type of 
evidence needed to substantiate this issue.  Importantly, 
however, the Montgomery RO has not notified the veteran of 
the specific type of information needed from him or of the 
proper time period within which to submit the requested (one 
year).  

With regard to the claim for an initial increased disability 
rating greater than 30 percent for the service-connected 
PTSD, the Board notes that, in December 2001, the veteran 
underwent a VA examination of this disability.  According to 
the report of this evaluation, following a review of the 
veteran's claims folder and an interview with him, the 
examiner diagnosed, on Axis I, chronic PTSD and concluded 
that the veteran was moderately socially and occupationally 
impaired as a result of his service-connected PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 51.  

In a report of a private psychological evaluation which was 
dated on "October 18" and which was received at the RO in 
October 2002, the veteran's treating psychologist expressed 
his opinion that the veteran's PTSD has rendered him 
"ineffective in almost any relationship."  In addition, 
this psychologist noted that the veteran has been fired from 
every job, "all the while considering himself to be a 
conscientious worker who . . . get[s] . . . along with his 
employer and co-workers."  This psychologist also concluded 
that the veteran's PTSD has resulted in gross impairment.  

Significantly, however, the claims folder does not contain 
the specific records of treatment that the veteran has 
received from his private psychologist.  The Board believes 
that, on remand therefore, an attempt should be made to 
obtain any such available pertinent treatment records.  

Furthermore, the veteran has not been accorded a VA 
psychiatric examination since November 2001.  In view of the 
findings from the private psychological evaluation completed 
in October 2002, which appear to indicate that the veteran's 
PTSD may have increased in severity since the initial VA 
medical examination in November 2001, the Board is of the 
opinion that, on remand, the veteran should be accorded a 
current VA psychiatric examination to determine the present 
nature and extent of this service-connected disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered psychiatric 
treatment to him since August 1999.  The 
Board is particularly interested in 
copies of records of such treatment that 
the veteran has received from 
Dr. Laurence Bannon, the veteran's 
private psychologist, since August 1999.  
After furnishing the veteran the 
appropriate release forms, the RO should 
obtain the complete clinical records from 
each health care provider identified by 
the veteran.  

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to any psychiatric treatment 
that he has received at the Tuskegee and 
Tuscaloosa VA Medical Centers since 
August 1999.  All such available records 
should be associated with the claims 
folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and extent of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
evaluation report.  In addition, the 
examiner should provide a GAF score along 
with an explanation of the score's 
meaning.

Additionally, the examiner should express 
a specific opinion as to the effect of 
the service-connected PTSD on the 
veteran's ability to obtain and maintain 
gainful occupation.  The examiner should 
render an opinion as to whether this 
service-connected psychiatric disability 
prevents employment.  

5.  The RO should then re-adjudicate the 
issue of entitlement to an initial 
disability rating greater than 30 percent 
for PTSD.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
November 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



